1                          UNITED STATES DISTRICT COURT

2                                  DISTRICT OF NEVADA

3
     UNITED STATES OF AMERICA,                      Case No. 2:13-cr-212-KJD-PAL-1
4
                                                    (Realted Case No. 2:16-cv1394-KJD)
                   Plaintiff,
5
            v.                                      FINDINGS OF FACT,
6                                                   CONCLUSIONS OF LAW, AND
     BENJAMIN KYKER,                                ORDER
7
                   Defendant.
8

9

10                                   FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing

12   therefore, the Court finds that:

13          1.     The purpose of this stipulation is to request that this Court match the

14   supplemental briefing schedule already set in co-defendant William Stack’s case.

15   ECF No. 86.

16          2.     Defendant Benjamin Kyker does not object to this request.

17          3.     The parties agree to this request.

18          4.     The additional time requested herein is not sought for purposes of

19   delay, but for judicial efficiency.

20          5.     Denial this request could result in a miscarriage of justice.

21   ///

22   ///

23   ///

24

25
                                                3
26
1                                          ORDER

2          IT IS THEREFORE ORDERED that Mr. Kyker’s Supplemental Brief shall

3    be filed by October 11, 2019.

4          IT IS FURTHER ORDERED that the Government’s Supplemental Brief

5    shall be filed by October 25, 2019.

6          IT IS FURTHER ORDERED that Mr. Kyker may file an optional Reply Brief

7    within 7 days of the Government filing its Supplemental Brief but only if it directly

8    addresses the Government’s arguments.

9

10         DATED this ____
                      9th day of October, 2019.

11

12

13                                           UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25
                                                4
26
